Title: Samuel Cooper to Abigail Adams, 2 March 1778
From: Cooper, Samuel
To: Adams, Abigail


     
      My dear Madam
      Boston 2d. March 1778
     
     Many besides my self partake with you in the Sollicitude you express respecting our dear Friend; for no Man could carry with him more of the ardent good Wishes of his Country than Mr. Adams did. His Merit is great in denying himself so much for the Service of his Country, and your’s not a little in giving up so much domestic Happiness for the Sake of this Service. Heaven, I trust, will protect and reward you both. I deferr’d till this Time answering your Letter, in Hopes of an exact Copy of the Account you refer to, but have not been able to procure it; I remember, however, all the material Circumstances distinctly. Mr. Purveyance, a Gentleman of Character in Maryland, writes to his Friend at Congress, that Capt. Moore had arriv’d there from France, which he left the 12th. Decr.; that on the Day before he sail’d the Governor of the Place where he was receiv’d Dispatches from Paris, among which was an Account that Dr. Franklin had been assassinated by an Emissary, as was suppos’d, of Lord Stormont, who got into his Chamber, stabb’d him with a Knife, left him for dead, and made his Escape; but the Knife striking upon a Rib, it was hoped the Wound was not mortal. The Governor’s Secretary gave this Account to Capt. Moore. Nothing can be more just than your Reflection on the Horror of this Deed. How many keenly feel the Weapon that pierc’d the Bosom of a Franklin! But this Assassination at once heightens his own Glory, and the Infamy of our Enemies; and the Abhorrence and Indignation it cannot fail to excite, must prove in the End highly advantageous to our Cause, and to the future Safety of our Friends in that Quarter: for it must unavoidably produce such Precautions on all Sides, and particularly in the Court of France, as to render the illustrious Sufferer himself, should he survive, as well as all his Colleagues, more secure than ever from such Attempts. It is in this Way I sooth my own Mind upon so affecting an Occasion, and would alleviate the Anxiety of your’s.
     The Sentiments and Expressions of your Letter have given me so much Pleasure that I cannot but wish to have it repeated as often as your Leisure will allow; and must beg you to command me in ev’ry Thing in which I can be suppos’d capable of doing you the best Service.
     I am, Madam, with particular Regard, Your Friend and humble Servant,
     
      Saml: Cooper
     
     
      Mrs. Cooper and my Daughter remember you in the most affectionate Manner.
     
    